Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01/06/2022, 04/13/2022, 05/07/2022, 06/12/2022 have been considered by the examiner. 
Status of Application
Claims 1-23 are pending. Claims 1, 10, and 17 are the independent claims. Claims 1, 10, and 17 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 04/08/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 04/08/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
With respect to the objections to the specification, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objections to the specification have been withdrawn.
With respect to the objections to the drawings, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objections to the drawings have been withdrawn.
With respect to the double patenting rejection, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The double patenting rejection has been withdrawn.
With respect to the rejections of claims 1-23 under 35 U.S.C. § 112(b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 1-23 under 35 U.S.C. § 112(b) have been withdrawn.
With respect to the rejections of claims 1-23 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 1-23 under 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter
	With respect to claims 1-23: claims 1, 10, and 17 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
	The allowable subject matter found in the claims 1, 10, and 17 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
Claim 1:
“determining whether each of the starting point and the ending point is within a first driving area of a first type having a lane boundary or a second driving area of a second type as an open space that is without a lane boundary; dividing the route into a first route segment and a second route segment, wherein the first route segment includes the starting point, and the second route segment includes the ending point; and operating in one of an on-lane mode or an open-space mode to plan a first trajectory for the first route segment and operating in one of the on-lane mode or the open-space mode to plan a second trajectory for the second route segment, dependent upon whether the starting point or the ending point is within the first driving area or the second driving area.”
Claims 10 and 17 contain similarly recited limitations.
	The closest prior art of reference is White et al. (US 2012/0029804 A1). White describes a system, method, and computer program product for generating on- and off-road travel routes. White determines the route at a coarse zoom level and iteratively regenerates the routes at increasingly higher zoom, but describes planning a trajectory for route segments for on- and off-road travel without taking into account the type of area each of the starting and ending points reside in, whether they are with a lane boundary or without a lane boundary, nor separating the route into route segments. White does not disclose the limitations as described above, in combination with the other limitations of the independent claims.
	Another prior art of reference is Dolgov et al. (US 2010/0299013 A1). Dolgov describes a method for creating a virtual lane network in a semi-structured environment, then assigning costs to coordinates in the lane network and determining obstacle-free paths through lane network of the semi-structured environment using the cost function. However, Dolgov does not disclose the limitations as described above, in combination with the other limitations of the independent claims.
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1, 10 and 17 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        July 23, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669